                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FORT SMITH DIVISION


MICHAEL WAYNE SMITH                                                        PETITIONER

v.                                  Case No. 2:19-CV-2052

WENDY KELLEY, Director,
Arkansas Department of Correction                                        RESPONDENT




                                       JUDGMENT

      Pursuant to the order entered in this case on this date, IT IS CONSIDERED, ORDERED,

and ADJUDGED that this matter is DISMISSED WITH PREJUDICE.

      IT IS SO ADJUDGED this September 16, 2019.


                                                /s/P. K. Holmes, III
                                                P.K. HOLMES, III
                                                U.S. DISTRICT JUDGE
